DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a burner assembly, classified in F24H3/025.
II. Claims 11-15, drawn to an air/ fuel mixing device, classified in F23D14/70.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and structures as evidenced by Figure 3 and Figure 5A, wherein Figure 3 is exemplative of invention II and Figure 5A is exemplative of Invention I.
During a telephone conversation with Daniel Hopper at (216) 621-2234 on 6/28/2022 a provisional election was made without travers to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because there are more than one flange claimed and so in order to prevent confusion, terminology, such as “a second flange”, or the like, would clarify the record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 2021/0270460).
Regarding claim 1, Shaw discloses a burner (3, Figure 1) for use with an igniter (58, Figure 2) for firing a flame into a heat-exchanger (14) comprising: a body (32, Figure 3, i.e. burner box) having a sidewall that defines an interior chamber; a first opening (46, Figure 3) in the body for receiving a pre-mixed mixture of air and fuel ([0032]); a second opening (near 86 in Figure 3) in the body in fluid communication with the first opening; and a distributor (72,[0036])  connected to the body and closing the second opening, the distributor comprising: a first portion (82); at least one curved second portion  (84) provided on the first portion, each second portion including a plurality of first perforations  (Figure 2) in fluid communication with the first opening in the body, wherein the first perforations of one second portion are positioned adjacent to the igniter (58, Figure 2) such that ignition of the pre-mix mixture flowing through the first perforations results in a flame through the second portion; and a flange (50)  extending around the first portion and including second perforations (78). 
Regarding claim 2, Shaw discloses the burner of claim 1 further comprising at least one baffle (62, Figure 5) positioned within the interior chamber (Figure 3) for directing the pre-mixed mixture to the at least one second portion, the baffle being tapered (64 to 66 in Figure 5) and including a base (66) and legs (68, Figure 5) extending outwardly from the base. 
Regarding claim 3, Shaw discloses the burner of claim 2, wherein each leg of the baffle includes at least one opening (44, Figure 3) for reducing noise during operation of the burner. 
Regarding claim 4, Shaw discloses the burner of claim 2, wherein the baffle (62, Figure 3) extends an entire width of the interior chamber. 
Regarding claim 5, Shaw discloses the burner of claim 1, wherein the second perforations (78, Figure 2) extend entirely around the first portion (82). 
Regarding claim 6, Shaw discloses the burner of claim 1, wherein the second perforations (78, Figure 2) are arranged in multiple rows. 
Regarding claim 7, Shaw discloses the burner of claim 1, wherein the flange (50) is secured to a flange (54, Figure 2) on the body for connecting the distributor (72) to the body (32). 
Regarding claim 8, Shaw discloses the burner of claim 1, wherein the distributor (72) and body (32) are separated by a gap (tip of arrow (44) in Figure 3) for receiving the pre-mixed mixture to cool the distributor. 
Regarding claim 9, Shaw discloses the burner of claim 1, further comprising a mesh burner surface (86, [0036]) including a planar portion, curved portions extending from the planar portion, and a flange portion extending around the planar portion. 
As a clarification, because the text states that all of the walls are covered with wire gauze it would follow the contour of the burner plate which as all of the claimed features.
Regarding claim 10, Shaw discloses the furnace (10) including the heat exchanger (14) and burner (30) of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762